                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

TAMMY WEBER,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:13-cv-26999

ETHICON, INC., et al.,

                           Defendants.


                     MEMORANDUM OPINION AND ORDER


      Pending is Defendant’s Motion to Dismiss with Prejudice, filed on July 23,

2018. [ECF No. 32]. Defendants Ethicon, Inc., Ethicon LLC and Johnson & Johnson

seek dismissal of Plaintiff’s case with prejudice based on plaintiff’s failure to timely

serve a Plaintiff Fact Sheet (“PFS”), Plaintiff Profile Form (“PPF”), responses to

discovery and expert disclosures in violation of pretrial orders. Plaintiff, who is pro

se, did not respond to the Motion.

      On October 3, 2019, the Court entered a Show Cause Order directing Plaintiff

to show cause on or before October 16, 2019, why the above defendants should not be

dismissed. [ECF No. 45]. The Court sent a copy of this order to Plaintiff at her last

known address and posted it on the Court’s public website. The order was returned

as undeliverable to Plaintiff. [ECF No. 46]. Plaintiff did not show cause or otherwise

respond.
      The Court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for Plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the Court’s previous pretrial

orders.

      Therefore, the Court ORDERS that the motion to dismiss, [ECF No. 32], is

GRANTED in part to the extent the above defendants seek dismissal and DENIED

in part insofar as the above defendants seek dismissal with prejudice. The Court

ORDERS that the above defendants are dismissed without prejudice.           No other

defendants remain, and the case is stricken from the docket and closed.

      IT IS SO ORDERED.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       October 22, 2019
